DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after final amendment submitted 12/27/2021 has been entered.
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application 15/311,564 and U.S. Patent Application 17/215,163 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-72, 90, and 92 have been cancelled.  Claims 93-94 have been newly added.
The finality of the rejection of the last Office action mailed 11/3/2021 is withdrawn in view of new grounds of rejection set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73, 75-78, 80-89, 91, and 93-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,208,476 (Rommelaere et al., issued 28 December 2021). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 73 is directed to a polypeptide comprising a first immunoglobulin single variable domain (ISVD) that specifically binds to human serum albumin and a second ISVD that

polypeptide, wherein in the second ISVD the amino acid residue at Kabat position 11 is V and the amino acid residue at Kabat position 89 is L.  The polypeptide of claim 73 can contain additional ISVDs.
	Issued claim 1 of Rommelaere et al. is directed to a polypeptide comprising five ISVDs.  The fourth ISVD specifically binds to human serum albumin (HSA) and the fifth ISVD binds to TSLP (thymic stromal lymphopoietin, a therapeutic target).  Issued claims 4 and 5 indicate that HSA and TSLP ISVDs correspond to SEQ ID NOS: 5 and 6, respectively.  These sequences are present in SEQ ID NO: 1 as recited in issued claim 9.  Compositions of the polypeptides are claimed.  See ‘476 claims 3, 6-8, 10, and 12.   
With respect to instant claims 75-77, ‘476 SEQ ID NOS: 1 and 6 end in VTVSS (instant SEQ ID NO: 76).  
With respect to instant claims 78 and 84, instant SEQ ID NOS: 41, 42, and 43 correspond to ‘476 SEQ ID NOS: 10, 15, and 20 and these sequences are present in ‘476 SEQ ID NOS: 1 and 5.
With respect to instant claim 80, ‘476 SEQ ID NO: 6 has V at Kabat position 11 and L at Kabat position 89.  These amino acids are present in ‘476 SEQ ID NO: 1.
With respect to instant claim 81, Kabat position 14 is P, Kabat position 41 is P, Kabat position 108 is L, and Kabat position 110 is T in ‘476 SEQ ID NO: 5.  These amino acids are present in ‘476 SEQ ID NO: 1.
With respect to instant claim 82, Kabat position 110 is T and Kabat position 112 is S in ‘476 SEQ ID NO: 5.  These amino acids are present in ‘476 SEQ ID NO: 1.

With respect to instant claim 86, Kabat position 14 is P, Kabat position 41 is P, Kabat position 108 is L, and Kabat position 110 is T in ‘476 SEQ ID NO: 6.  These amino acids are present in ‘476 SEQ ID NO: 1.
With respect to instant claim 87, Kabat position 14 is P, Kabat position 41 is P, Kabat position 108 is L, and Kabat position 110 is T in ‘476 SEQ ID NO: 6.  These amino acids are present in ‘476 SEQ ID NO: 1.
With respect to claim 89, ‘476 SEQ ID NO: 1 contains a linker at amino acid positions 535-543 connecting the ISVD sequences of ‘476 SEQ ID NOS: 5 and 6.
With respect to instant claims 85, 88, and 93-94, ‘476 SEQ ID NOS: 1, 5, and 6 contain humanized and camelized amino acid residues as disclosed in the instant specification.

Claims 73-78, 80-89, 91, and 93-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,208,476 (Rommelaere et al., issued 28 December 2021) in view of  Baumeister et al. (WO 2012/175741, of record).
The claims of Rommelaere et al. are discussed above with respect to claims 73, 75-78, 80-89, 91, and 93-94.  The claims do not recite a C-terminal extension as in instant claims 74-77 (i.e. instant SEQ ID NO: 77).

It would have been obvious to add a C-terminal extension as disclosed by Baumeister et al. to the polypeptides claimed by Rommelaere et al. in order to reduce aspecific binding.  Compositions with pharmaceutically acceptable carriers would have been routine to produce.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 79 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 79 and 83 recite SEQ ID NO: 767; however, neither the sequence listing nor the specification discloses SEQ ID NO: 767.  There are only 766 sequences.  Clarification is requested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa